 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3    RODNEY L. MARSHALL,                                    Case No. 2:21-cv-00726-JAD-BNW

 4                  Plaintiff,
                                                                            ORDER
 5           v.

 6    STATE OF NEVADA, et al.,

 7                  Defendants.

 8

 9   I.     DISCUSSION
10          On May 3, 2021, Plaintiff, an inmate in the custody of the Nevada Department of
11   Corrections (“NDOC”), submitted a civil rights Complaint under 42 U.S.C. § 1983 and filed
12   an application to proceed in forma pauperis. (ECF Nos. 1-1, 1).          Plaintiff's application to
13   proceed in forma pauperis is incomplete. Plaintiff has not submitted a financial certificate
14   or an inmate account statement for the previous six-month period with his application.
15          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to
16   commence a civil action may apply to proceed in forma pauperis, which allows the inmate
17   to file the civil action without prepaying the full $402 filing fee. To apply for in forma pauperis
18   status, the inmate must submit all three of the following documents to the Court:
19          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this
20          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on
21          page 3),
22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail
23          official (i.e. page 4 of this Court’s approved form), and
24          (3) a copy of the inmate’s prison or jail trust fund account statement for the
25          previous six-month period.
26          In the event Plaintiff is having difficulty obtaining the required financial certificate and
27   inmate account statement for the previous six-month period from prison officials, Plaintiff
28
 1   shall file a declaration detailing when he requested the documents, who he spoke to about

 2   the status of the documents, who he followed up with after he did not receive the

 3   documents, and their responses. Plaintiff’s declaration shall include dates of his requests,

 4   dates of his follow-up requests, names of the prison officials that he spoke to about the

 5   matter, and their responses. If Plaintiff’s declaration demonstrates that he has done all that

 6   was possible to acquire the documents from prison officials, the Court will consider his

 7   application to proceed in forma pauperis complete.1

 8           Accordingly, the Court denies Plaintiff's application to proceed in forma pauperis

 9   (ECF No. 1) without prejudice because the application is incomplete. The Court will grant

10   Plaintiff a one-time extension until on or before June 7, 2021 to file a fully complete

11   application to proceed in forma pauperis containing all three of the required documents or,

12   alternatively, the first three pages of the application to proceed in forma pauperis and a

13   declaration detailing the efforts he took to acquire the financial certificate and inmate

14   account statement from prison officials. Absent unusual circumstances, the Court will not

15   grant any further extensions of time. If Plaintiff does not file a fully complete application to

16   proceed in forma pauperis with all three required documents or, alternatively, the first three

17   pages of the application to proceed in forma pauperis and a declaration detailing the efforts

18   he took to acquire the financial certificate and inmate account statement from prison

19   officials on or before June 7, 2021, the Court will recommend dismissal of this case without

20   prejudice for Plaintiff to file a new case with the Court when Plaintiff is able to acquire all

21   three of the documents needed to file a fully complete application to proceed in forma

22   pauperis or, alternatively, the first three pages of the application to proceed in forma

23   pauperis and a declaration detailing the efforts he took to acquire the financial certificate

24   and inmate account statement from prison officials.

25
     1
26           Plaintiff must still submit the first three pages of the application to proceed in forma pauperis on this
     Court’s approved form with his declaration. If Plaintiff does not submit the first three pages of the application
27   to proceed in forma pauperis with the declaration, the Court will recommend dismissal of this case without
     prejudice for Plaintiff to open a new case when he is able to acquire the required documents.
28
                                                          -2-
 1

 2          A dismissal without prejudice means Plaintiff does not give up the right to refile the

 3   case with the Court, under a new case number, when Plaintiff has all three documents

 4   needed to submit with the application to proceed in forma pauperis or, alternatively, the first

 5   three pages of the application to proceed in forma pauperis and a declaration detailing the

 6   efforts he took to acquire the financial certificate and inmate account statement from prison

 7   officials. Plaintiff may choose not to file an application to proceed in forma pauperis and

 8   instead pay the full filing fee of $402 on or before June 7, 2021 to proceed with this case.

 9          The Court will retain Plaintiff’s civil rights Complaint (ECF No. 1-1), but the Court will

10   not file the Complaint unless and until Plaintiff timely files a fully complete application to

11   proceed in forma pauperis with all three documents, or, alternatively, the first three pages

12   of the application to proceed in forma pauperis and a declaration detailing the efforts he

13   took to acquire the financial certificate and inmate account statement from prison officials,

14   or pays the full $402 filing fee. Additionally, in the request for relief contained in Plaintiff's

15   civil rights Complaint (ECF No. 1-1, Page 9), Plaintiff requests immediate medical care.

16   However, Plaintiff has not filed a motion for preliminary injunction. Plaintiff is advised that

17   a request for preliminary injunction relief must be sought through a separate motion

18   identifying the specific preliminary injunctive relief being sought and the reasons supporting

19   such injunctive relief.

20   II.    CONCLUSION

21          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff's application to

22   proceed in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully

23   complete application to proceed in forma pauperis with all three documents.

24          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the

25   approved form application to proceed in forma pauperis by an inmate, as well as the

26   document entitled information and instructions for filing an in forma pauperis application.

27          IT IS FURTHER ORDERED that on or before June 7, 2021, Plaintiff shall either pay

28
                                                   -3-
 1   the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52

 2   administrative fee) or file with the Court:

 3           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this

 4           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two

 5           signatures on page 3),

 6           (2) a Financial Certificate properly signed by both the inmate and a prison or jail

 7           official (i.e. page 4 of this Court’s approved form), and

 8           (3) a copy of the inmate’s prison or jail trust fund account statement for the

 9           previous six-month period.

10           IT IS FURTHER ORDERED that if Plaintiff is not able to obtain his financial certificate

11   and inmate account statement from prison officials, Plaintiff shall file the first three pages

12   of the application to proceed in forma pauperis together with a declaration detailing the

13   efforts he took to acquire the financial certificate and inmate account statement from prison

14   officials.

15           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application

16   to proceed in forma pauperis with all three documents, or, alternatively, the first three pages

17   of the application to proceed in forma pauperis and a declaration detailing the efforts he

18   took to acquire the financial certificate and inmate account statement from prison officials,

19   or pay the full $402 filing fee for a civil action on or before June 7, 2021, the Court will

20   recommend dismissal of this action without prejudice for Plaintiff to refile the case with the

21   Court, under a new case number, when Plaintiff has all three documents needed to file a

22   complete application to proceed in forma pauperis.

23           IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s civil

24   rights Complaint (ECF No.1-1) but will not file it at this time.

25           DATED: May 7, 2021.

26
27                                                 UNITED STATES MAGISTRATE JUDGE
28
                                                    -4-
